Citation Nr: 0931400	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a higher initial rating in excess of 10 
percent for scars of the left antecubital area  and the 
posterior of the elbow.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as Appellant or Claimant)




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to April 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.



FINDINGS OF FACT

1.  In June 2009, prior to the promulgation of a decision in 
the appeal, the Veteran notified the Board that he was not 
seeking a higher initial rating for his service-connected 
scars on the left antecubital area and the posterior of the 
elbow; there remain no allegations of errors of fact or law 
for appellate consideration as to this issue.

2.  Service connection is in effect for severe left (minor) 
ulnar neuropathy of the left elbow (50 percent disabling); 
post-traumatic arthritis of the left elbow (40 percent); and 
scars to the left antecubital area and posterior or the elbow 
(10 percent); with a combined rating of 70 percent.

3.  The Veteran's service-connected disabilities are of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, on the issue of a higher initial rating in 
excess of 10 percent for scars of the left antecubital area  
and the posterior of the elbow, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for an increased rating for scars, 
under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  
38 C.F.R. § 20.202 (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  A February 2008 statement of the 
case was issued for the issue of entitlement to a rating in 
excess of 10 percent for scars in the left antecubital area 
and posterior left elbow.  A separate February 2008 statement 
of the case was issued for the Veteran's claim for TDIU.  A 
VA Form 9 also submitted in February 2008 indicated that the 
Veteran wished to appeal all issues listed on the statement 
of the case.  In his June 2009 Board personal hearing before 
the undersigned Acting Veteran's Law Judge, the Veteran 
stated that he wished to withdraw the appeal for the issue of 
entitlement to a rating in excess of 10 percent for scars.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for a higher initial rating in excess of 10 
percent for scars of the left antecubital area and the 
posterior of the elbow, and this issue is dismissed.

Pertaining to the claim for TDIU, the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
There is no issue as to providing an appropriate form or 
completeness of the application.  VA notified the Veteran in 
May 2006, December 2007, and June 2008 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

TDIU Analysis

The Veteran contends that a TDIU is warranted because he is 
unable to be substantially employed based on the severity of 
his service-connected disabilities.  

With respect to the Veteran's claim for TDIU, applicable law 
provides that a total disability rating for compensation may 
be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is one such disability, this 
disability shall be rated at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Based on the evidence of record, it is clear that the Veteran 
does meet the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. 
§ 4.16(a) in that he has a service-connected disability, 
severe left (minor) ulnar neuropathy (50 percent), plus 
additional disabilities, including posttraumatic arthritis of 
the left elbow (40 percent), and scars to the left 
antecubital area and posterior or the elbow (10 percent), 
that bring the combined rating to 70 percent.  Therefore, the 
remaining question is whether the Veteran is unemployable as 
a result of his service-connected disabilities.

In evaluating a Veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has a high school education with about three 
years of college education.  The Veteran also reported that 
he had training and worked as a police officer from 1987 to 
1991.  On his formal TDIU application, he reported that he 
last worked in October 2004, the date on which he states he 
became too disabled to work.  He reported that he worked at 
an animal feed lot from April to October 2004.  He stated 
that he tried to obtain employment at an auto body shop in 
January and August 2005, as well as a funeral home in 
February and August 2005, and in January 2006.  

Employment information provided by the employer indicated 
that the Veteran was employed from March 2004 to November 
2004 as a full time process technician.  The employer also 
noted that no concessions were made to the Veteran.  The 
employer also stated that the Veteran was no longer working 
because he quit on his own accord.  

VA treatment records submitted indicate treatment for the 
Veteran's service-connected disabilities noted above.  A June 
2006 VA examination indicated diagnoses of severe ulnar 
neuropathy of the left side; scars of the left elbow; 
traumatic arthritis; limited range of motion of the 
interphanlangeal joints of the fourth and fifth fingers of 
the left hand; mild osteoarthritis of the interphanangeal 
joints of the fourth and fifth fingers of the left hand; and 
moderate degenerative osteoarthritis of the left elbow.  The 
VA examiner wrote that the ulnar nerve supplies the flexor 
carpi ulnaris and the flexor digitorum profundus of the ring 
and the small finger as well as all the hand muscles except 
the first two lumbricals on the thenar muscle, and also 
supplies sensation to the small finger and half of the ring 
finger.  The VA examiner thus opined that the severe left 
ulnar injury and resultant ulnar neuropathy with limited 
range of motion of the fourth and fifth finger of the left 
hand, as well as osteoarthritis of the left elbow and elbow 
scars adhering to underlying tissue, would impact the 
Veteran's ability to obtain and maintain physical employment; 
however, the examiner opined that the Veteran may be able to 
obtain and maintain sedentary employment.  

VA treatment records dated 2005 to 2006 indicated complaints 
of inability to work due to his physical injuries.  

Additionally, a January 2008 VA examination report noted that 
the Veteran's severe ulnar neuropathy with limited range of 
motion of the elbow and the fourth and fifth digits of the 
left hand had significant effects on the Veteran's 
occupation.  Additionally, the examiner noted the Veteran's 
disabilities prevented him from shopping, exercise, sports, 
and recreation, as well as severely affected participation in 
chores and traveling.  

A January 2008 VA treatment record noted that the Veteran 
complained about his inability to hold a job due to his 
physical limitation. 

Finally, the Veteran was provided a hearing before the 
undersigned Acting Veteran's Law Judge in June 2009.  The 
Veteran testified that his service-connected disabilities 
prevented him from obtaining gainful employment.  He stated 
that his disability prevented him from lifting or grasping 
anything.  He testified the he could not make a fist, or 
straighten his hand, and that he was in constant pain.  The 
painkillers and muscle relaxers prescribed for his 
disabilities made him extremely drowsy, preventing him from 
doing such things as driving or cutting the grass.  He also 
reported that he had attempted physical therapy for his 
disability, but it had been unsuccessful.  He indicated that 
he quit his last job because his arm hurt, and he could not 
do the lifting required by the job.  He also stated that he 
attempted to work for a friend doing some landscaping after 
leaving his last job, but could not perform the tasks 
required by that job.

As stated above, the Veteran is service connected for the 
following physical disabilities including severe left (minor) 
ulnar neuropathy; post-traumatic arthritis of the left elbow; 
and scars to the left antecubital area and posterior or the 
elbow.  The Veteran has not explicitly contended that he is 
precluded from gainful, sedentary employment as a result of 
his disabilities associated with the left elbow injury; 
however, this case turns on whether the Veteran's combined 
service-connected disabilities preclude all forms of 
substantial gainful employment.  

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above, and giving 
the benefit of the doubt to the appellant, the Board finds 
that the Veteran is precluded from substantially gainful 
employment by his service-connected disabilities.  The June 
2006 VA examiner stated that the Veteran's disabilities 
involving the left elbow and left ulnar nerve would impact 
the Veteran's ability to obtain and maintain physical 
employment, but did note that the Veteran may be able to 
obtain sedentary employment.  The January 2008 VA examiner 
opined that the disabilities associated with the Veteran's 
left elbow, and left ulnar nerve had a significant effect on 
his employment.  Finally, while the Veteran's last employer 
wrote that the Veteran quit on his own accord, the Veteran 
testified that he quit the job because he could not handle 
the lifting that the job required.

Given the foregoing, the Board finds that the Veteran is 
precluded from substantially gainful employment due to his 
service-connected disabilities.  As the Veteran's inability 
to work around people interferes with Veteran's capacity to 


engage in substantially gainful employment, and the July VA 
examiner found that the Veteran is unable to maintain 
employment due to his symptoms related to his disabilities of 
the left elbow and left ulnar nerve, a TDIU is warranted.  


ORDER

The appeal of the issue of entitlement to an initial 
disability rating in excess of 10 percent for service-
connected scars of the left antecubital area and posterior 
elbow is dismissed.

A TDIU is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


